In an action to recover money allegedly loaned to defendant, (1) plaintiff appeals from so much of an order of the Supreme Court, Kings County, dated March 24, 1975, as, on reargument, adhered to its original decision granting defendant’s previous motion to change the venue of the action from Kings County to Sullivan County and (2) defendant cross-appeals from so much of the same order as directed it to submit to an examination before trial in New York County. Order affirmed insofar as appealed from, without costs. It was a proper exercise of discretion for Special Term to change the venue to Sullivan County, which had significant contacts with this action, and to order that a deposition of defendant be held in New York County. While discovery is supervised by the court in which the action is pending, we find no violation of this rule and no lack of jurisdiction where, as here, the Kings County court made the discovery *873decision and the change of venue decision simultaneously. Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.